Title: James Monroe to James Madison, 1 December 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Decr. 1. 1827.
                            
                        
                         
                        I enclose you a copy of the letter to Genl. Jackson, of the 21st of octr. 1814. requested in your last of
                            the 16th ulto. The papers mentiond in that letter were recd—
                        I send you one from Mr Ingersoll, relating to your late communication, of your views, respecting the power
                            of the Genl. govt. to encourage domestic manufactures, in reply to which, I assurd him, that I fully concurrd in the
                            sentiment expressd by you.
                        I have recd. one lately from Col: H. Mercer, in reply to mine to him, referrd to in my last, in which he
                            assures me, that he will endeavor to prevent any application either to you or me, approving as he does, neutrality on our
                            part, in the pending question. I cannot now find it or wod. send it—very sincerely your friend
                        
                        
                            
                                James Monroe
                            
                        
                    